The Honorable Pat Flanagin State Representative P.O. Box 867 Forrest City, Arkansas  72335-0867
Dear Representative Flanagin:
This is in response to your request for an opinion regarding A.C.A. 6-13-631 (Repl. 1993), which provides in pertinent part the following:
     (a)  Beginning with the 1994 annual school election, the qualified electors of a school district having a ten percent (10%) or greater minority population, as reported by the most recent federal decennial census information, shall elect the members of the board of directors as authorized in this section, utilizing selection procedures in compliance with the federal Voting Rights Act of 1965, as amended.1
     (b)(1)  At least ninety (90) days before the election, the local board of directors shall:
     (A)  By resolution choose to elect board members from five (5) or seven (7) single-member zones or from five (5) single-member zones and two (2) at large; and
     (B)  With approval of the controlling county board of education, shall divide each school district having a ten percent (10%) or greater minority population into five (5) or seven (7) single-member zones in accordance with the federal Voting Rights Act of 1965, as amended.
     (2)  Zones shall have substantially equal population, with boundaries based on the most recent available federal decennial census information. [Emphasis added.]
In your correspondence, you specifically reference the provisions of A.C.A. 6-13-631 set forth above and pose the following question:
     Once the school district has been apportioned into substantially equal population according to the most recent federal decennial census information, whose responsibility is it to place the qualified electors in the newly apportioned zones?
With regard to your question, A.C.A. 6-13-631(b) clearly provides that school boards, in conjunction with the controlling county boards of education, are the entities responsible for dividing the school districts into the zones required by the statute.  The zones are required to have substantially equal population, with boundaries based on the most recent available federal census data.  A.C.A.6-13-631(b)(2).  Thus, as to your question, it is technically the school boards which will place the electors in the newly apportioned zones.  As I understand it, however, your question pertains to which entity is responsible for informing the electors of what zone they are in and where they should vote after the school board has drawn the zones.
Assuming that I have interpreted it correctly, your question in part involves procedural matters which simply are not addressed in A.C.A. 6-13-631 nor in any other statute of which I am aware.  As a practical matter, however, it would seem that once maps of the zones are prepared by the school boards, these maps could be posted or published by the school boards so that electors would be able to ascertain into which zones they had been placed.  In addition, such maps could be filed with the county clerk who maintains the voter registration files. Presumably, these maps would be fairly precise since A.C.A.6-13-631(b)(2) requires that the zones have substantially equal population, with boundaries based on  recent census data. If some voters (perhaps those living near the boundaries of a zone) were unable to tell into which zone they had been placed by looking at the maps, the voter could presumably call the county clerk to inquire as to his or her zone.  Ultimately, in my opinion, it is the voter's responsibility to find out into what zone he or she has been placed.
As to the question of whose responsibility it is to inform the voters of where they should vote, A.C.A. 6-14-106(a) provides that the county board of election commissioners of each county shall designate the polling places for each school district in its respective county.  In addition, A.C.A. 6-14-106(d) provides that school boards shall publish, at least once in a newspaper of general circulation in the county wherein the school district is located, a notice identifying the polling place for each ward or precinct and shall indicate in the notice any changes in the polling place for any ward or precinct since the last election.  Presumably, then, the county boards of election commissioners will designate, and the school boards will publish, the polling places for each newly apportioned zone.
Finally, although I am not sure if the issue is encompassed within the scope of your question, if any procedural matters regarding the newly apportioned zones would require changes involving the voter registration files, these changes would presumably be made by the county clerks since it is their responsibility to maintain these files.  See generally Ark. Const. amend. 51.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Nancy A. Hall.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
1 See however A.C.A. 6-13-631(g), exempting certain school districts from the requirements of the statute.